Citation Nr: 0108809	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-04 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of Post Traumatic Stress Disorder (PTSD), 
currently evaluated as 50 percent disabling.  

2.  Entitlement to a Total Disability rating based on 
Individual Unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty between August 1968 and 
January 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

This case comes before the Board pursuant to the veteran's 
disagreement with the initial rating assigned following the 
grant of service connection for PTSD.  In March 1998, the 
veteran appeared before a hearing officer at the RO and 
testified of experiences during service and post service 
symptomatology.  Review of the transcript shows that the VA 
employee conducting the hearings explained fully the issues 
and suggested the submission of additional evidence.  Cf. 
38 C.F.R. § 3.103(c)(2) (2000).  

The February 2000 statement of the case and the August 2000 
supplemental statement of the case provided the veteran with 
the provisions of 38 C.F.R. § 3.321(b)(1) (2000).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected PTSD is manifested by poor memory 
as to recent events, linear thinking, paucity of intellect 
and affect, psychomotor retardation, emotional lability, sad 
affect, tearfulness, emotional flooding, feelings of shame 
and humiliation for his inability to work and his degree of 
illness, anxiety, hyper-arousal, intrusive thinking, 
disturbed sleep, nightmares and flashbacks.  

3.  The service-connected PTSD results in totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
resulting in profound retreat from mature behavior; with the 
veteran demonstrably unable to obtain or retain employment.  
The service-connected PTSD results in total occupational and 
social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD have been 
met.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4, including § 4.7 and Code 9411 (2000).  

2.  The regulatory criteria for a TDIU rating have not been 
met.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4, including § 4.16.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As to the issues on appeal, the veteran's application is 
complete.  The rating decision and statement of the case 
notified the veteran and his representative of the evidence 
necessary to substantiate the claim, the evidence which has 
been received, and the evidence to be provided by the 
claimant.

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  VA has 
made reasonable efforts to obtain relevant records (including 
private records) which the veteran adequately identified and 
authorized VA to obtain.  

All relevant VA and other Federal records have been obtained.  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

The veteran has been examined by VA.  

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) and under all applicable law, regulations and VA 
procedural guidance.  See 38 C.F.R. § 3.103 (2000).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (herein "the Act") became law 
while this claim was pending.  The RO did not consider the 
case under the Act and VA guidance issued pursuant to the 
Act.  However, the veteran was not prejudiced.  Compare 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The RO 
provided the veteran with the pertinent evidentiary 
development which was subsequently codified by the Act.  In 
addition to performing the pertinent development required 
under the Act, the RO notified the veteran of his right to 
submit evidence.  It would not abridge his rights under the 
Act for the Board to proceed to review the appeal.  Neither 
the veteran nor the representative have asserted that the 
case requires further development or action under the Act.  

Rating Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  

The current claim had its inception prior to November 7, 
1996.  

Prior to November 7, 1996, psychoneurotic disorders, 
including PTSD, were evaluated as 100 percent disabling where 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; with the veteran demonstrably 
unable to obtain or retain employment.  A 70 percent 
evaluation required that the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, with the psychoneurotic symptoms of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
rating required that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired; and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 30 percent rating required definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, so that the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 10 percent 
rating contemplated manifestations which were less than the 
criteria for the 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 0 percent rating was assigned where 
there were neurotic symptoms which might somewhat adversely 
affect relationships with others but which did not cause 
impairment of working ability.  38 C.F.R. Part 4, Codes 9400-
9411 (1996) (effective prior to November 7. 1996).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD, is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
....................50
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..................30
Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
..................10
A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous 
medication...............................
....................0

61 Fed. Reg. 52701, 52702 (1996).  38 C.F.R. §4.130 (2000).  

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Background

The evidence includes VA clinical records from December 1991 
to May 1992.  The diagnosis at that time was depression with 
psychotic features.  

The report of the June 1992 VA examination shows the veteran 
was extremely disheveled.  He had been unshaven for days and 
had a body odor.  He was very depressed.  He was in Vietnam 
for one year.  He served in the artillery support and 
infantry units.  He was reportedly constantly exposed to 
combat situations.  He complained of severe flashbacks.  The 
patient stated he had had more than 10-15 jobs but because of 
poor impulse control, anger and depression, he had been fired 
several times and could not maintain a job.  

The report of the mental status examination noted the veteran 
to be disheveled and wasted looking, unshaven with body odor 
and appearing older than his stated chronological age.  He 
complained of extreme difficulty falling asleep.  His mood 
was that of a very depressed individual.  He reported 
feelings of hopelessness and helplessness.  Psycho- motor 
retardation was present.  He was underactive.  No involuntary 
movement disorder was detected.  He was very negativistic, 
very anxious and very withdrawn.  There were episodes of 
anger, rage and irritability.  His affect was constricted and 
blunted.  He was oriented to time, place and person as well 
as to circumstances; however, his concentration was markedly 
impaired.  His associations were very slow.  The stream of 
thought was very slow.  Paranoia was present as well as 
persecutory delusions.  Depression was severe.  Psychotic 
features manifested by auditory and visual hallucinations 
were also present.  There was decreased self esteem, 
decreased sexual desire with auditory and visual 
hallucinations in spite of his psychotropic drugs.  His 
memory for remote events appeared intact, but recent memory 
was poor.  The veteran needed to do a lot of concentrating.  
He denied gustatory, hypnopompic or hypnagogic 
hallucinations.  He denied any suicidal or homicidal 
ideations.  Flashbacks were elicited from his combat days in 
Vietnam with progressive deterioration and social isolation.  

The diagnoses were major depression, recurrent, chronic, with 
psychotic features; and PTSD.  The global assessment function 
was approximately 40.  The global assessment of functioning 
(GAF) is a scale reflecting the psychological, social and 
occupational functioning under hypothetical continuum of 
mental illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 31 to 40 indicates some 
impairment in reality testing or communication OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family and was unable to work).  See 
Cathell v. Brown, 5 Vet. App. 539 (1996).  

The veteran was admitted to a VA Medical Center (VAMC) in 
April 1993.  He reported a long history of major depression 
with psychotic features.  He stated he became depressed again 
on his medication.  He had tried different medications before 
and stated that none of them helped.  His depression began a 
year earlier.  He was forgetting things such as what he was 
supposed to do and how to get to work.  He was sad all the 
time and had trouble keeping steady job.  He had been out of 
work for a year.  He wanted to be put back on medications.  
He stated his sleep was usually interrupted although he did 
have a good appetite.  On mental status examination, the 
veteran was clean yet slightly disheveled.  He was alert and 
oriented, with moderately good eye contact.  He was 
cooperative.  His mood was depressed, his affect sad, and his 
speech slow and slightly slurred.  There was no suicidal or 
homicidal ideation noted.  There was no looseness of 
associations.  Memory was poor.  Insight was fair.  He 
responded to a medication regimen.   At the time of 
discharge, he denied any auditory, visual or tactile 
hallucinations or any suicidal or homicidal ideation.  He 
showed no paranoid ideation.  He was stable, having received 
maximum benefits from the hospitalization.  

VA clinical records show that the veteran subsequently 
remained symptomatic and received treatment on an outpatient 
basis.  

The veteran was again hospitalized at a VAMC from May to 
August 1996.  The primary diagnoses were PTSD and major 
depression, recurrent.  The global assessment of function was 
50 percent to 60 percent.  This was an elective admission for 
treatment of PTSD.  The veteran complained of frequent combat 
related nightmares that occurred once a week and awakened him 
startled.  His sleep was variable.  He stated his mood was 
mostly sad and irritable.  He reported that a few years ago, 
he heard voices saying military commands but not in the last 
two years.  He denied any visual hallucinations.. He 
described low energy and very little interest in activities 
or hobbies.  He spent most of his time alone at home watching 
television.  He was mostly isolated and had no friends.  He 
did go out with his wife occasionally and was able to go to 
the mall occasionally; however, he was easily startled, 
usually by loud noises, and had trouble tolerating crowds.  
He had noted increased difficulty with concentration and 
memory.  He stated that since his last admission, his 
symptoms had not changed and have gotten progressively worse.  

On mental status examination, the veteran was casually and 
neatly dressed.  Psychomotor retardation was noted.  He was 
alert and oriented times three.  Affect was blunted.  Mood 
was depressed.  His speech was decreased in content and  
productivity, monotonous and slow.  He did not display any 
signs of anxiety during the interview.  No delusional 
material was elicited.  He denied any present auditory or 
visual hallucinations.  Moderate impairment of concentration 
was noted.  The patient was cooperative during the interview 
but somewhat withdrawn.  He denied any present suicidal or 
homicidal ideation or plans.  He showed fair insight and 
judgment and was reasonably motivated for treatment.  

At the beginning of his stay at the VAMC, in May 1996, the 
veteran was mostly withdrawn, isolated and did not 
participate in group activities though he was involved in the 
individual therapy with his one-to-one therapist.  As 
treatment progressed and as his antidepressant treatment was 
changed, the veteran showed some improvement in his 
participation in the program with more group participation 
and more interaction with staff and peers.  There was 
improvement in his depressive symptomatology, however, he 
would need residual treatment and work on the symptoms and he 
had not reached maximum improvement in those areas.  Prior to 
his discharge, it was felt that the veteran benefited from 
his stay in understanding more about PTSD and depression and 
in showing moderate symptomatic improvement.  He was making 
appropriate plans for follow up treatment and appeared 
motivated for continuing his aftercare treatment. He was not 
currently not psychotic, suicidal or homicidal.  

On the May 1997 VA psychiatric examination, the veteran 
reported that he first saw a psychiatrist in 1992 and, since 
then, he required at least four inpatient hospitalizations 
and had been in PTSD therapy.  He was currently attending the 
day treatment program at the Mental Hygiene Clinic at the 
VAMC.  Examination showed the veteran to be alert, although 
disheveled with a beard and a ponytail.  He did not make any 
eye contact.  He answered questions with one or two word 
responses.  He did not engage in conversation.  His mood was 
angry.  His affect was sad.  Insight was poor.  Judgment was 
fair.  He denied auditory or visual hallucinations but 
appeared to be responding to internal stimuli and, during the 
evaluation, he was observed to be talking to himself.  He 
denied homicidal or suicidal ideation.  He acknowledged that, 
in 1993, he had attempted to harm himself.  He explained that 
he was extremely paranoid at that time and slept with knives 
under his bed because he thought that people would want to 
hurt him.  He currently had ideas of reference and paranoid 
ideation.  He believed that people still wanted to hurt him 
but his wife talked to him and reassured him and kept him 
from bringing knives into the house.  He continued to 
demonstrate very poor impulse control and a low frustration 
tolerance.  His memory, recent, remote and immediate were 
intact even though he had a difficult time concentrating.  
His energy level was low and there was evidence of 
psychomotor retardation.  Concentration was extremely 
limited.  He scored a 23 out of 30 on a Folstein mini-mental 
status examination; however, his concentration was  markedly 
poor during the test.  His interpretation of proverbs was 
concrete and he had a difficult time concentrating and did 
have a hard time doing simple calculations.  He had 
difficulty with similarities and differences.  When asked 
what was the difference between an orange and an apple he 
just stared blankly and after a while he said that they had a 
different color.  

It was the examiner's assessment that the veteran was 
observed to be talking to himself, was extremely guarded, and 
became hypervigilant at times.  He depended on his wife for 
all activities of daily living.  He had recurrent and 
intrusive distressing recollections of Vietnam.  He 
constantly thought about the mutilated bodies seen in front 
of his position.  He made efforts to avoid thoughts or 
feelings associated with Vietnam.  He avoided activities and 
situations which might arouse recollections of Vietnam.  He 
had an inability to recall important aspects of the traumatic 
events which occurred while in Vietnam.  He had a marked 
diminished interest in significant activities.  He just 
stayed home all day; didn't really watch television.  He had 
absolutely no ambition.  He felt detachment or estrangement 
from others.  He had a restricted range of affect and was 
unable to express love feelings.  He had a sense of 
foreshortened future and did not expect to have a career and 
did not expect to ever see his children again.  

The examiner concluded that the veteran was severely socially 
impaired and was unable to work, due to poor impulse control, 
low frustration tolerance, grossly psychotic behavior and 
need for careful outpatient observation.  Whenever that did 
not occur he required inpatient hospitalization.  The 
diagnosis was post traumatic stress disorder, major 
depression with psychotic features, and alcohol dependence, 
in remission.  The global assessment of functioning was 30.  
A GAF of 30 indicates that behavior was considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment OR inability to 
function in almost all areas.  Notably, the examiner did not 
attempt to distinguish PTSD symptomatology from the 
symptomatology due to other psychiatric disease.  

The March 1998 RO hearing focused on the claim for service 
connection for PTSD and the veteran's testimony addressed his 
wartime experiences.  There was brief mention of some current 
symptomatology including nightmares and guilt.  

On the April 1999 VA examination, the veteran was accompanied 
by his wife.  The last time he worked was in 1992 when he 
worked in a warehouse.  The examiner reviewed the veteran's 
history, noting veteran had a long history of mental illness, 
some went back to his military experience and another was 
related to a long standing and chronic depressive illness 
with psychotic features that developed after his military 
experiences.  

The veteran was observed to appear older than his age.  He 
had poor memory as to recent events.  His biographical memory 
was intact, although he did not volunteer many details.  
Thinking was linear.  There was a paucity of intellect and 
affect and there was psychomotor retardation.  He volunteered 
some information.  He related well to the examiner, 
maintaining good eye contact.  There was a lot of emotional 
lability, especially when talking about his war time 
experiences.  He was oriented as to time, place and person.  
His affect was sad.  He was tearful at times.  He had 
emotional flooding when relating his military experience.  He 
felt shame and humiliation for his inability to work and his 
degree of illness.  He was anxious, and tearful at times.  
Hyper-arousal was evident.  There was no evidence of 
hallucinations or delusions.  There were no paranoid trends.  
His judgment was good as to need for treatment.  

The diagnoses were major depression, chronic, recurrent, 
severe with psychotic features; and PTSD, chronic, severe 
with hyper-arousal, intrusive thinking, flooding of emotions, 
disturbed sleep, nightmares and flashbacks.  The GAF was 30 
to 40.  As noted above, a GAF of 30 indicates that behavior 
was considerably influenced by delusions or hallucinations OR 
serious impairment in communication or judgment OR inability 
to function in almost all areas.  A GAF from 31 to 40 
indicates some impairment in reality testing or communication 
OR major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family and was unable to work).  

The examiner summarized that the veteran functioned at a very 
low level.  He had not been able to work for several years 
and was unemployable as he carried a high level of 
symptomatology.  He required medication and treatment on a 
weekly basis to maintain the slight degree of symptom 
reduction that he had.  He had been in treatment over long 
periods of time with no significant improvement and evidence 
of chronicity.  He required psychotropic medications in the 
form of major tranquilizers and antidepressants to modulate 
the psychiatric symptomatology.  There was impairment in his 
social and interpersonal functioning due to the limitations 
of his emotional interaction, hearing deficits and side 
effects of medication.  There was a very low level of 
activity  He was not able to drive.  He didn't read or watch 
television.  He was fearful of being over stimulated and 
having flashbacks.  He avoided noise, movies or television 
shows that had violence or covered war or military activity.

The examiner further commented that it would be difficult to 
specifically separate out the symptoms of major depression 
with psychotic features from the PTSD and certainly the two 
overlapped with each other with psychotic symptomatology 
known to be present with PTSD.  However, the PTSD symptoms 
seemed to be getting more acute as the years went on, perhaps 
due to the increased severity of his depression which allowed 
for less ability to compensate for the PTSD symptoms.  In 
gauging the division of symptomatology, the examiner thought 
that the PTSD symptomatology at the time was 50 percent and 
the chronic depression was another 50 percent, and that the 
symptoms of his chronic depression with psychotic features 
were probably modified by the medication that he was taking.  
A 50 to 60 percent for the PSTD would be a fair estimate in 
the examiner's opinion.  

In February 2000, a VA psychiatrist reported that the veteran 
was still receiving treatment for PTSD and it was felt that 
the PTSD interfered significantly with his ability to 
function in a social and occupational role and with friends 
and family members.  

Analysis

The issue before the Board is entitlement to an increased 
evaluation for PTSD.  Compounding the problem is the fact 
that a non-service connected psychiatric illness has also 
been identified.  The VA examiner noted that the veteran 
functioned at a very low level, had not been able to work for 
several years and was unemployable because of his level of 
symptomatology.  The examiner commented that it would be 
difficult to separate out the symptoms of major depression 
with psychotic features from the PTSD and certainly the two 
overlap each other with psychotic symptomatology known to be 
present with PTSD.  He did comment that the PTSD seemed to be 
getting more acute.  In gauging the symptomatology, the 
examiner thought that PTSD symptomatology was 50 percent and 
chronic depression was another 50 percent.  A 50 to 60 
percent for this PTSD would be a fair estimate in his 
opinion.

The Board is uncertain as to the meaning of the examiner's 
opinion.  In one light it could mean that the examiner 
thought that half of the manifestations were due to PTSD.  
Another interpretation would mean that the veteran was 50-60 
percent disabled due to PTSD.  It seems most likely that the 
examiner was attributing half of the manifestations to PTSD.  
The examiner specifically concluded that it would be 
difficult to separate the symptoms.  However, he then 
attributed half to PTSD, without clearly identifying the 
manifestations.  Merely attributing half of the problem to 
PTSD does not address the degree of the veteran's impairment.  
In essence, we are presented with a low level functioning 
individual who is unemployable, unable to drive, and requires 
medication to maintain the slight degree of symptom reduction 
that he does have.  Even if we attribute half of the 
disability to PTSD, there is nothing that reflects that this 
veteran would be employable or functioning or able to drive.  

In view of the fact that the examiner noted that the symptoms 
overlap, the Board shall not attempt to determine the degree 
of impairment when the examiner could not.  Even if we accept 
that the examiner may have meant to state that the veteran 
was 50 or 60 percent disabled due to PTSD, we have no basis 
to support this conclusion.  The Board considered a Remand, 
however, a remand to attempt to determine the separate 
symptoms, when the examiner already established that he could 
not would be wasteful.  

The Board finds that the service-connected PTSD results in 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities resulting in profound retreat from mature 
behavior; with the veteran demonstrably unable to obtain or 
retain employment.  This meets the criteria for a 100 percent 
rating which were in effect when the veteran initiated his 
claim.  Moreover, the service-connected PTSD results in total 
occupational and social impairment which meets the current 
schedular criteria for a 100 percent evaluation.  Therefore, 
the Board grants a 100 percent evaluation.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform rating 
is appropriate in this case. 

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
additional requirements are met.  38 C.F.R. § 4.16 (2000).  

The regulation providing TDIU benefits states that the first 
requirement for TDIU is that the schedular rating be less 
than total.  As discussed above, the service-connected PTSD 
is properly assigned a total, 100 percent rating.  Therefore, 
a TDIU rating under 38 C.F.R. § 4.16 (2000) is precluded.  


ORDER

A 100 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of monetary awards.  

A TDIU rating is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

